Citation Nr: 0843704	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-27 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disability.

2.	Entitlement to service connection for a bilateral foot 
disability.


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for a 
bilateral knee and feet disabilities.

In her substantive appeal, the veteran noted that she 
sustained a gunshot wound to the thigh during service.  The 
Board finds that statement constitutes a claim for benefits 
and refers that claim to the RO for the appropriate action.


FINDINGS OF FACT

1.	There is no competent medical evidence showing that the 
veteran has a bilateral knee disability.

2.	The competent medical evidence does not show that the 
veteran has any bilateral foot disability that was incurred 
in or aggravated by her period of active service.


CONCLUSIONS OF LAW

1.	A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.	A bilateral foot condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2006 and a 
rating decision in February 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the September 2007 
statement of the case.  The veteran received additional 
notice in May 2008.  However, the Board finds that the 
issuance of a supplemental statement of the as is not 
required because no additional evidence has been submitted 
subsequent to the September 2007 statement of the case.  
38 C.F.R. §§ 19.31, 19.37 (2008).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
such as arthritis or organic diseases of the nervous system, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).   

Bilateral Knee Disability

The veteran asserts that she should be service connected for 
a bilateral knee disability because her knees "give out" 
and she cannot stand for long periods of time.  She claims 
that her knee condition was caused by steel toe shoes she was 
required to wear during her period of active duty.  
Unfortunately, the Board finds that the competent medical 
evidence of record does not demonstrate that she currently 
has a disability of the knees.  

The veteran's service medical records are negative for any 
complaint, treatment, or diagnosis of any knee disabilities.  
Her September 1991 service separation examination found her 
lower extremities to be normal.  On the accompanying report 
of medical history, she indicated that she did not have any 
arthritis, lameness, "trick" or locked knee, or bone or joint 
deformity.

Therefore, because there is no record of any knee disability 
in service, the Board finds that a chronic knee disability 
was not shown during the veteran's service.

Private medical records from May 2002 to May 2004 do not show 
that the veteran reported having problems standing or sought 
treatment for instability in her knees.  Moreover, she has 
not been diagnosed with any knee disability.  The record 
shows that she complained of pain in her knees once in March 
2004.  Pain alone, however, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board recognizes the veteran's contentions that she 
should be service connected for a bilateral knee condition.  
As a layperson, however, she is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis of 
medical disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experiences.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, her 
assertions do not constitute competent medical evidence that 
she currently has a disability.

Furthermore, the Board finds that an examination is not 
needed in this case because there is neither an event or 
injury in service, nor any evidence linking any current 
disability to an event or injury in service.  38 C.F.R. 
§ 3.159(c)(4).

The evidence of record does not demonstrate that the veteran 
currently has any knee disability.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The record does not 
contain evidence that demonstrates that the veteran has a 
bilateral knee disability, or that any arthritis manifested 
to a compensable degree within one year following separation 
from service.  The veteran was requested to submit evidence 
showing that she has a disability, but did not do so.  The 
duty to assist is not a one-way street.  If a veteran wishes 
help in developing her claim, she cannot passively wait for 
it in those circumstances where she may or should have 
information that is essential in obtaining evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a bilateral knee condition must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Bilateral Foot Disability

The veteran asserts that she has athlete's feet and 
tenderness of the feet that began in service.  However, the 
Board finds that the competent medical evidence does not 
establish that she currently has athlete's feet, or any other 
disability of the feet, that is linked to her period of 
active duty.

The veteran's service medical records are devoid of a 
diagnosis of athlete's feet, or complaints of or treatment 
for itching, rashes, or tenderness of the feet.  Moreover, 
her feet are listed as normal on her September 1991 
separation examination.  In the accompanying report of 
medical history, she denied having skin diseases and foot 
trouble.  Therefore, the Board finds that a chronic bilateral 
foot disability was not shown during the veteran's service.

There is no medical evidence that the veteran sought 
treatment for any condition of the feet within one year 
following her discharge.  Hence, presumptive service 
connection is inapplicable.  Further, private medical records 
from May 2002 to May 2004 do not show that the veteran 
complained of or sought treatment for athlete's feet or foot 
tenderness.  In March 2004, she reported having numbness and 
swelling in her feet for approximately three months.  
However, that medical record does not indicate that she was 
diagnosed with any disability, or that any complaint was 
related to her service or to any disease or injury incurred 
in or aggravated by service.  Moreover, the veteran has not 
alleged and the evidence does not show that the symptoms she 
complained of in March 2004 were the result on an injury or 
disease incurred in service.  

The Board recognizes the veteran's contentions that she 
should be service connected for a feet condition.  As a 
layperson, however, she is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis of 
medical disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what she experiences.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, her 
assertions do not constitute competent medical evidence that 
she currently has a disability that is related to her 
service.

In sum, service connection requires medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).  Here, the medical evidence does not show that the 
veteran has any current bilateral foot disability that was 
incurred in or aggravated by her period of active service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a bilateral foot disability must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee condition is denied.

Service connection for a feet condition is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


